Citation Nr: 0126045	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  00-25 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than March 20, 2000, 
for the payment of additional compensation for a dependent 
spouse.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active military service from May 1964 to 
December 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a from a July 2000 decision of the 
Albuquerque, New Mexico Department of Veterans Affairs (VA) 
Regional Office (RO), which established an effective date of 
March 20, 2000, for additional compensation based on 
recognition of a dependent spouse.


FINDINGS OF FACT

1.  The RO, in a June 1991 rating decision, increased the 
evaluation for the veteran's service-connected bilateral 
varicose veins disability to 30 percent disabling, effective 
from May 30, 1991.  

2.  In July 1991, the RO notified the veteran in writing of 
the increase in his compensation benefits.  The notification 
letter also informed the veteran that he must complete and 
return an enclosed VA Form 21- 686c, Declaration of Status of 
Dependents.

3.  A completed VA Form 21-686c, was submitted on July 22, 
1991, showing that the veteran was married to F.D.C., and on 
July 25, 1991, the veteran was notified by VA that his 
disability compensation award had been amended to include 
additional benefits for his spouse and children.

4.  In June 1992, the RO sent a letter to the veteran and 
advised him that a new law required VA to include in its 
records the social security numbers of any of his dependents 
for whom he was receiving benefits.  Later that month, on 
June 22, 1992, the veteran provided, in writing, the social 
security number for F.D.C.  

5.  In November 1992, the veteran and F.D.C. were divorced.  
The veteran married C.C.S. in December 1992.

6.  The veteran's completed VA Form 21-686c, dated in March 
2000, reflecting that he was married to C.C.S., was first 
received by the RO on March 20, 2000.  

7.  The RO notified the veteran in a letter dated July 3, 
2000, that his compensation award had been amended to include 
additional benefits for new his spouse, effective March 20, 
2000.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 20, 
2000 for a grant of additional compensation benefits for the 
veteran's spouse have not been met.  38 U.S.C.A. §§ 1155, 
5102-7, 5110, 5111 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.31, 3.205, 3.400, 3.401 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify  
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (or VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)).  In addition, VA recently 
promulgated new regulations implementing these statutory 
changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)). 

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of 
letters sent to the veteran in February 2000 and July 2000, 
as well as a Statement of the Case, issued in August 2000, 
and a Supplemental Statement of the Case, issued in March 
2001, the RO has provided the veteran and his representative 
with the applicable laws and regulations and gave notice as 
to the evidence needed to substantiate this claim.  Review of 
the recently promulgated regulations reveals no significant 
changes applicable to this case that would warrant additional 
comment from the veteran or his representative.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384,  392-94 (1993).  The Board is 
satisfied that the RO has fulfilled the applicable notice and 
duty to assist provisions.  

Criteria

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The statute provides that an award of additional compensation 
on account of dependents based on the establishment of a 
disability rating in the percentage evaluation specified by 
law for the purpose shall be payable from the effective date 
of such rating; but only if such proof of dependents is 
received within one year from the date of such rating action.  
38 U.S.C.A. § 5110(f).

The statute further provides that the effective date of the 
award of any benefit or any increase therein by reason of 
marriage or the birth or adoption of a child shall be the 
date of such event if proof of such event is received by the 
Secretary within one year from the date of marriage, birth, 
or adoption.  38 U.S.C.A. § 5110(n).

The enabling regulation provides with respect to the 
effective date for additional compensation or pension for 
dependents that the effective date will be the latest of the 
following dates:  (1) date of claim; (2) date dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within one 
1 year of notification of such rating action; (4) date of 
commencement of veteran's award.  38 C.F.R. § 3.401(b).  The 
regulation further defines the date of claim for additional 
compensation for dependents as the date of veteran's marriage 
or birth of his or her child or adoption of a child, if the 
evidence of the event is received within one year of the 
event; otherwise, the date notice is received of the 
dependent's existence, if evidence is received within 1 year 
of notification of such rating action.  38 C.F.R. 
§ 3.401(b)(1).

Pursuant to provisions of law governing the initiation of 
payment of benefit awards, the payment of the veteran's 
increased compensation shall commence on the first day of the 
calendar month immediately succeeding the month in which the 
award became effective.  38 U.S.C.A. § 5111; 38 C.F.R. 
§ 3.31.

Section 38 U.S.C.A. § 5110(g) provides an exception to 
§ 5110(n) & (f) in cases where compensation is awarded or 
increased pursuant to a liberalizing law:

Subject to the provisions of section 5101 of this 
title, where compensation, dependency and indemnity 
compensation, or pension is awarded or increased 
pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be 
fixed in accordance with the facts found but shall 
not be earlier than the effective date of the Act 
or administrative issue.  In no event shall such 
award or increase be retroactive for more than one 
year from the date of application therefor or the 
date of administrative determination of 
entitlement, whichever is earlier.

38 U.S.C.A. § 5110(g).

Marriage is established by the submission of one of the 
following:  (1) a copy of the public record of marriage 
containing sufficient data to identify the parties, the date 
and place of the marriage, and the number of prior marriages 
by either party if shown on the official record; (2) an 
official report from a service department as to a marriage 
which occurred during service; (3) an affidavit of the 
officiating clergyman or magistrate, (4) the original 
certificate of marriage if VA is satisfied it is genuine and 
free from alteration; (5) affidavits of two eyewitnesses to 
the ceremony, (6) specified proof of a common law marriage, 
(7) any other secondary evidence which reasonably supports a 
belief by the adjudicating activity that a valid marriage 
actually occurred.  38 C.F.R. § 3.205(a).

There was a change in law liberalizing the proof requirements 
for marriage, effective on November 2, 1994.  The new law 
allowed, but did not require, VA to accept the written 
statement of a claimant as proof of the existence of a 
marriage.  Pursuant to that new law, VA revised 38 C.F.R. 
§ 3.204, effective November 4, 1996, to allow proof of 
marriage by a written statement provided the statement 
contained the date (month and year).  38 C.F.R. § 3.204(a).

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined as 
"[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant..."  38 
C.F.R. § 3.155 (2001).  Such an informal claim must identify 
the benefit sought; and, upon receipt of an informal claim, 
if a formal claim has not been filed, an application form 
will be forwarded to the claimant for execution.  If received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of receipt of the 
informal claim.  Id.

Facts

In January 1989, the veteran submitted VA Form 21-686c, 
Declaration of Status of Dependents.  Therein, the veteran 
indicated that he had been twice divorced, that he was 
currently married to F.D.C., and that they had been married 
since August 1985.  A copy of their marriage certificate was 
also submitted at that time.  

In a June 1991 rating decision, the RO granted an evaluation 
of 30 percent for the service-connected varicose veins 
disability, effective from May 30, 1991.  The record shows 
that prior thereto, the varicose veins disability had been 
rated as 20 percent disabling since January 1, 1989.  

On July 1, 1991, the RO notified the veteran in writing of 
the increase in his compensation benefits, effective from 
June 1, 1991.  The notification letter also stated 
information of his rights to receive the benefit.  The 
veteran was also provided with VA Form 21-686c, Declaration 
of Marital Status, and advised to furnish a certified copy of 
his marriage certificate, and certified copy of the public 
record of birth showing the birth of each child.  

A completed VA Form 21-686c, Declaration of Marital Status, 
was submitted on July 22, 1991.  Also included in this 
submission was a copy of a marriage certificate showing that 
the veteran and his current spouse, F.D.C., were married in 
August 1985.  The veteran submitted a certificate of birth 
for each of his children.  

On July 25, 1991, the veteran was notified by VA that his 
disability compensation award had been amended to include 
additional benefits for his spouse and children.  The RO 
informed the veteran that he must notify them immediately if 
there was any change in the number or status of his 
dependents; and that failure to promptly notify the VA of a 
dependency change would result in the creation of an 
overpayment in his account. 

In June 1992, the RO sent a letter to the veteran and advised 
him that a new law required VA to include in its records the 
social security numbers of any of his dependents for whom he 
was receiving benefits.  Later that month, on June 22, 1992, 
the veteran provided, in writing, the social security number 
for F.D.C.  

The next correspondence from the veteran was received by the 
RO two years later, in June 1994.  Therein, the veteran 
requested a veteran's preference in conjunction with 
employment with the United States Postal Service (Postal 
Service).  Correspondence between the Postal Service and VA, 
from 1994 to 1996, is of record.  Therein, the veteran's new 
spouse, C.C.S., witnessed a medical authorization form.  
However, her relationship to the veteran was not stated.  

The next pertinent record in the claims folder is a letter 
sent to the veteran from the RO, dated on February 18, 2000.  
In the letter, the RO notified the veteran of its proposal to 
reduce his payments effective August 1, 1991, because the RO 
had received evidence showing that the veteran's marital 
and/or dependency status had changed.  The evidence 
supporting the proposed reduction was based upon the fact 
that the veteran had not returned a required status of 
dependents questionnaire in order to continue additional 
allowances for a dependent spouse.  

On March 20, 2000, the veteran submitted VA Form 21-686c, 
Declaration of Status of Dependents.  Therein, he indicated 
that he and F.D.C. had divorced in November 1992, and that he 
was currently married to C.C.S., whom he had married in 
December 1992.  

In July 2000, the RO notified the veteran of its decision on 
his compensation pertaining to his dependent status.  The RO 
decided to remove F.D.C. from the veteran's award 
retroactively back to December 1, 1992, the first day of the 
month after the date they were divorced.  The RO informed the 
veteran that they could only add C.C.S. to the award 
effective March 20, 2000, the date VA first knew of the new 
marriage.  The benefits for C.C.S., were payable as of April 
1, 2000, the first day of the month after VA was notified of 
the veteran's new spouse.  

In its July 2000 letter, the RO further explained to the 
veteran how it made its decision, in that all of the evidence 
received was considered.  The RO highlighted that the veteran 
had been given due process by way of the February 2000 letter 
regarding the veteran's failure to respond to the dependents 
questionnaire; and that they had received the necessary 
information on March 20, 2000.

In July 2000, the RO sent a letter of accounting to the 
Defense Finance & Accounting Service showing a breakdown of 
the adjustment made to the veteran's award to remove a 
dependent from his award retroactively.  

Later in July 2000, the veteran disagreed with the effective 
date assigned for his new spouse as a dependent, and he 
requested a copy of his claims file.  In August 2000, the RO 
sent the veteran a copy of his record as requested.  

In November 2000, the veteran submitted a copy of VA Form 21-
686c, Declaration of Status of Dependents, dated on June 20, 
1993.  This document was received by the RO on December 1, 
2000.  In a letter which was also submitted at that time, the 
veteran stated that he had previously submitted the form in 
June 1993.

Analysis

The veteran contends that, prior to the February 2000 request 
from the RO, he had already informed VA of the change in his 
marital status.  The veteran maintains that he could not 
locate the paperwork that proved the same, so he had no 
choice but to submit the VA Form 21-686c, Declaration of 
Status of Dependents, received by the RO in March 2000.  The 
veteran claims that the VA Form 21-686c, dated in June 1993 
had been mis-filed, and that he is certain that this document 
was sent to the RO sometime in June of 1993.  The veteran 
requests that his dependent spouse be added to his award 
effective June 20, 1993.  

The Board begins its analysis of the veteran's claim for an 
earlier effective date for payment of additional compensation 
benefits based on his marriage to his current wife, by again 
noting that the effective date of an award of additional 
compensation for a dependent is based on the latest of the 
following dates:  the date of a claim, which is determined by 
the date of marriage, if the evidence of the event is 
received within one year of the event, otherwise, the date 
notice is received of the dependent's existence, if evidence 
is received within one year of the VA request; the date the 
dependency arises; the date of the rating action which 
awarded a 30 percent or higher disability evaluation, or the 
date of commencement of the veteran's award.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.401(b).

The Board notes that the evidence of record does not verify 
that the veteran notified VA of his marriage to his current 
wife within one year of their December 1992 marriage.  
Rather, the evidence of record shows that, after the RO's 
notification of an increased rating, from 20 to 30 percent, 
dated on July 25, 1991, the next correspondence of record 
received from the veteran is dated in June 1992, when he 
provided his wife, F.D.C.'s, social security number to VA.  
There is no correspondence in the file from the veteran dated 
or received in 1993.  In June 1994, the RO received the 
veteran's request for a veteran's preference in conjunction 
with his employment with the Postal Service, and in February 
1996, the veteran's current spouse, C.C.S., witnessed an 
authorization for medical report, also in conjunction with 
Postal Service employment.  The next record received for the 
file after that, is the VA Form 21-686, Declaration of Status 
of Dependents, received on March 20, 2000.  Therefore, the 
date of the claim would be March 20, 2000, which is when the 
veteran submitted a statement regarding his marital status. 

With respect to the veteran's contention that he previously 
submitted the relevant form in 1993, the Board notes that in 
Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims held that, with respect 
to an appellant's contention that he was never notified of a 
previous RO decision or of his right to appeal that decision, 
the "presumption of regularity" applies to the mailing of 
notice of the RO decision to the appellant at his last known 
address of record.  The Court stated that an appellant's mere 
assertion of non receipt of notice of an RO decision is not 
"clear evidence" to rebut the presumption of proper 
mailing.  Similarly, an appellant's mere assertion that he 
previously submitted a form is not sufficient to support the 
claim for an earlier effective date.

As noted above, the effective date for additional benefits 
for a spouse may also depend on the date of the dependency, 
which in this case is December 4, 1992.  However, this date 
is not later than March 20, 2000, and therefore does not 
provide a basis for an earlier effective date.  38 C.F.R. 
§ 3.401(b).  The effective date for additional benefits for a 
spouse may also depend on the rating action which awarded a 
30 percent or higher disability evaluation, or the date of 
commencement of the veteran's award, but these criteria are 
not applicable to this claim, since these events took place 
prior to the veteran's marriage to his current wife.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.401(b).

The Board notes that the liberalizing law and regulation, 38 
C.F.R. § 3.205, liberalizing the proof required to show a 
valid marriage, concerns the manner of proof of the marriage, 
which is not an issue in the present case.  Thus, the law 
concerning effective dates pursuant to liberalizing 
legislation, do not provide a basis for the assignment of an 
earlier effective date.

Likewise, when the veteran submitted information for 
employment with the Postal Service, showing that his new 
spouse had witnessed a document authorizing release of the 
veteran's medical information to the Postal service, the same 
does not serve as an informal claim because the VA benefit 
sought is not apparent.  38 C.F.R. § 3.155.  As was noted 
above, the document does not contain any statement that the 
witness was the veteran's spouse.  

To some extent, it appears that the veteran is raising what 
amounts to a theory of relief couched in equity.  That is, 
even though VA did not receive any correspondence from the 
veteran during 1993, it should now accept the VA Form 21-
686c, Declaration of Status of Dependents, dated on June 20, 
1993, and received on December 1, 2000, as having been 
received at the RO in June 1993.  However, the Board is bound 
by the law in such matters and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)).  

In summary, the Board finds that the RO assigned the earliest 
possible effective date for compensation benefits for a 
dependent spouse.  The effective date that the RO assigned 
was based on the date of receipt of notification of the 
status of the veteran's dependents, in March 2000.  The 
payment of compensation for the veteran's dependent spouse 
actually commenced on April 1, 2000, pursuant to the 
provisions of 38 U.S.C.A. § 5111(a) and 38 C.F.R. § 3.31 
outlined above.  The undersigned concludes that an earlier 
effective date for the payment of additional compensation for 
a dependent spouse is not warranted.  Accordingly, the appeal 
is denied.  


ORDER

Entitlement to an effective earlier than March 20, 2000, for 
the payment of additional compensation by reason of a 
dependent spouse is denied.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals



 

